Citation Nr: 0506980	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  95-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right ankle fracture with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
April 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This matter was before the Board in 
July 1997 when it was remanded for additional development.

In April 1997, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of this hearing is of 
record.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by limitation of motion that does not more nearly 
approximate marked than moderate. 


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected right ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to request the claimant to submit 
any pertinent evidence in his or her possession.

The Board notes that a substantially complete claim was 
received and initially adjudicated prior to the enactment of 
the VCAA.  

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letters dated in April 2002, October 2002, April 2003 and 
December 2003.  He was given ample time to respond.  
Thereafter, the RO readjudicated the veteran's claim in 
October 2004.  Furthermore, in this case, there is no 
indication or reason to believe that the RO's decision would 
have been different had the claim not been adjudicated before 
the RO provided the notice required by the VCAA and the 
implementing regulations.  Therefore, the Board believes that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations and that any procedural error by the RO was not 
prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained, and the 
veteran has been afforded appropriate VA examinations.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim 
for an increased rating for post-operative residuals of a 
right ankle fracture with traumatic arthritis.

Factual Background

By rating decision dated in February 1989, the RO granted 
service connection for post-operative residuals of a right 
ankle fracture with traumatic arthritis and assigned a 10 
percent evaluation for the disability. 

In November 1994, the veteran submitted a claim for an 
increased rating for his service-connected right ankle 
disability.

A December 1994 VA outpatient treatment record notes the 
veteran's ongoing complaints of right ankle pain.  A December 
1994 VA radiology report notes no evidence of soft tissue 
swelling or arthritic changes in the right ankle.  A December 
1994 bone scan revealed degenerative changes of the right 
ankle.

A January 1995 VA examination report notes the veteran's 
complaints of right ankle locking about three times in the 
past year.  The veteran also complained of right ankle pain 
with weight bearing.  Upon examination, ranges of motions 
were supination to 25 degrees, pronation to 15 degrees, 
dorsiflexion to 27 degrees and plantar extension to 20 
degrees.  No instability was noted.  The veteran reported 
that he was employed as an auto mechanic, and had not missed 
any work during the past year because of his ankle 
disability.  The veteran was diagnosed with residual status 
post surgery on the right ankle for fracture with decreased 
range of motion, discomfort with significant pressure placed 
on the ankle, and a history of locking three times over a 
period of two years.

A May 1996 treatment record from Dr. Fagen notes that the 
veteran was seen for a follow-up evaluation of his right 
ankle.  The veteran complained that his right ankle continued 
to give him some discomfort.  Upon examination, range of 
motion was good.  There were no areas of point tenderness.  
Physical therapy was recommended.

A January 1997 VA outpatient treatment record notes the 
veteran's complaints of right ankle pain.  Examination of the 
right ankle revealed no redness, swelling, or effusion.  
Range of motion was full.  Gait was normal.

The veteran testified during an April 1997 travel Board 
hearing that his right ankle disability caused him problems 
at work.  Specifically, he had to sit down for a while when 
his ankle started hurting.  

A May 1998 VA examination report notes the veteran's 
complaint of increasing ankle pain, as well as persistent 
popping and locking.  The veteran reported having several 
ankle sprains since 1995.  The veteran indicated that he had 
used a fair amount of sick leave because of his right ankle 
disability.  Examination of the right ankle revealed no 
edema.  Range of motion was from 15 degrees of dorsiflexion 
to 35 degrees of plantar flexion.  There was no apparent pain 
elicited when inverting and everting the ankle.  Upon 
examination of the ankle against varying degrees of 
resistance, the veteran's ankle strength was normal.  There 
was no evidence of incoordination, weakened movement, or 
excess fatigability.  The diagnosis was status post-open 
fracture dislocation of the right ankle with osteoarthritic 
changes.  The examiner noted that the veteran experienced 
flare-ups, manifested as episodes of locking, while at work.  
The examiner stated that these flare-ups "place additional 
limits on [the veteran's] functional ability;'' however, the 
examiner was "unable to discuss this in terms of additional 
degrees of limitation of motion."  The examiner also opined, 
"The veteran is able to work, however, as stated, on 
occasional the ankle does flare up enough that it causes him 
[to] take off work because of discomfort and pain."

A June 2000 VA examination report notes that the veteran was 
employed as an auto mechanic for the postal service and 
worked more than 40 hours per week.  He complained of 
difficulty with right ankle inversion and eversion.  He 
stated that walking on uneven surfaces throws his ankle out 
of alignment; this occurred about once per week.  Moreover, 
the veteran stated that he could run for a short distance and 
walk for a mile, but after a mile his right ankle began to 
hurt and swell.  The examiner noted that the veteran wore an 
ankle brace to the examination.  Examination of the right 
ankle revealed tenderness over the malleolus and the area 
around it.  Range of motion was from 15 degrees of 
dorsiflexion to 18 degrees of plantar flexion.

A September 2002 VA examination report notes the veteran's 
complaints of instability in his right ankle.  He indicated 
that he continued to sprain his ankle when stepping on uneven 
surfaces.  Examination of the right ankle revealed no 
increasing warmth, redness, or effusion.  There was no bony 
deformity of the ankle joint.  Strength was 5/5 as evidenced 
by the veteran's ability to walk on his toes and heels 
without any difficulties.  Palpation of the ankle revealed no 
focal tenderness.  Ranges of motions of the right ankle were 
dorsiflexion to 20 degrees, plantar flexion to 40 degrees, 
inversion to 20 degrees, eversion to 10 degrees, abduction to 
5 degrees and adduction to 15 degrees.  Both valgus and varus 
stress tests elicited no discomfort.  Anterior drawer test 
did not elicit any excessive laxity.  The examiner observed 
no problems with the veteran's gait.  The diagnosis was 
residuals of traumatic arthritis.  

An April 2003 treatment record from Dr. Noguera notes the 
veteran's complaints of pain in both ankles.  Examination in 
April and May 2003 revealed that there was "100% full range 
of motion" in all joints and strength was "excellent" in 
all extremities.

A May 2003 VA outpatient treatment record notes the veteran's 
complaints of pain in his right lower extremity, including 
his right ankle.  Vioxx was prescribed.

By rating decision dated in May 2003, the RO granted service 
connection for painful scarring of the right ankle.  A 10 
percent disability evaluation was assigned, effective May 
1998.

Also of record is the veteran's VA vocational rehabilitation 
file.  The veteran originally applied for and was awarded VA 
vocational rehabilitation benefits in 1990.  However, the 
award was discontinued in 1992 because the veteran failed to 
initiate the continuance of the program.  In October 1999, 
the veteran was denied further benefits.  The counseling 
psychologist notes that the veteran had been working full 
time as an automobile mechanic since 1990 and was in no 
danger of losing his job.  The counseling psychologist noted 
that although the veteran had functional limitation 
associated with his right ankle disability, he "has overcome 
any and all functional limitations with nine and a half years 
of employment at the U.S. Postal Service, as an Auto 
Mechanic."

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Having reviewed the merits of this claim, the Board concludes 
that the veteran's right ankle disability is appropriately 
evaluated as 10 percent disabling.  In this regard, the Board 
notes that the evidence of record shows that the veteran's 
ankle disability is manifested by not more than limitation of 
motion that does not more nearly approximate marked than 
moderate.  Specifically, a January 1995 VA examination report 
notes range of motion as 27 degrees of dorsiflexion and 20 
degrees of plantar flexion.  A May 1998 VA examination report 
notes range of motion as 15 degrees of dorsiflexion and 35 
degrees of plantar flexion.  A June 2000 VA examination 
report notes range of motion as 15 degrees of dorsiflexion 
and 18 degrees of plantar flexion.  A September 2002 VA 
examination report notes range of motion as 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  Comparing 
the ranges of motion shown with the norms, it is clear that 
the veteran's limitation of motion does not more nearly 
approach marked than moderate.

Furthermore, VA examination revealed no instability and 
normal strength.  Upon VA examination in September 2002, the 
veteran could heel and toe walk and gait was normal.

In DeLuca, supra, the Court held that 38 C.F.R. §§ 4.40, 4.45 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, supra.  In describing functional 
impairment in the May 1998 VA orthopedic examination,  the 
examiner stated that there was no evidence of incoordination, 
weakened movement, or excess fatigability.  He further stated 
that functional loss due to flare-ups could not be determined 
in terms of additional degrees of limitation of motion.  In 
other words, it is clear that the examiner thought that such 
an assessment was not feasible.  Under the circumstances, the 
Board concludes that the objective demonstrated functional 
limitations are clearly contemplated in the 10 percent rating 
now in effect.  

In sum, the preponderance of the evidence demonstrates that 
the functional impairment caused by the veteran's right ankle 
disability does not more nearly approximate the criteria for 
a 20 percent evaluation than those for a 10 percent 
evaluation under Diagnostic Code 5271.  

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation but has found none.  

The Board has also considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran's right 
ankle has not necessitated frequent periods of 
hospitalization and that the manifestations of the disability 
are those contemplated by the schedular criteria.  Moreover, 
the Board notes that the veteran is employed, and has been 
since 1990.  There is no indication in the record that the 
average industrial impairment from the right ankle disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating for post-operative 
residuals of a right ankle fracture with traumatic arthritis 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


